e4-      14/4,.)1. 1\11.
                                        AT:77-                                                10/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0215


                                        DA 22-0215


 STATE OF MONTANA,
                                                                       OCT 0 4 2022
              Plaintiff and Appellee,                                Bowen Greenwood
                                                                   Cltar, of Supreme
                                                                                     Court
                                                                              1VInntana

       v.                                                           ORDER

 MATTHEW JASON WELCH,

              Defendant and Appellant.


       Appellant Matthew Jason Welch has appealed from the Judgment of the Thirteenth
Judicial District Court, Yellowstone County, in its Cause No. DC-20-1434. The parties,
by and through their respective counsel, now stipulate and jointly move for an order
dismissing this appeal and remanding this matter to the District Court.
       The parties assert that remand is warranted for two reasons. First, the sentence the
District Court imposed on Counts III, V, VI, and X exceed the maximum possible penalty.
Second. the court included certain financial and probation conditions in the written
judgment that were not imposed during the oral pronouncement of sentence.
       The parties assert that Welch pled guilty to six counts of Deceptive Practices under
§ 45-6-317, MCA, and four counts of Theft by Deception under § 45-6-301(2), MCA. The
District Court sentenced him to ten years in Montana State Prison with five years
suspended on each count with the sentences to run consecutively to one another and to all
other sentences. However, the parties further assert that the statutory maximum possible
penalty on Counts III, V, VI, and X is three years, not ten, because of the value of the
property at issue.
       The parties further assert that in its written judgment, the court imposed financial
and probation conditions 13(e), 13(h), 19, 23, 24, and 25, which were not part of its oral
pronouncement.
       Thus, the parties have stipulated and jointly moved that this Court remand this
matter to the District Court with instructions to resentence Welch on Counts III, V, VI, and
X within the statutory parameters and to strike conditions 13(e), 13(h), 19, 23, 24, and 25
from the written judgment in this matter.
       Based on the parties' stipulation, and good cause appearing,
       IT IS HEREBY ORDERED that this case is REMANDED to the Thirteenth Judicial
District Court, Yellowstone County, with instructions for the District Court to resentence
Defendant Matthew Jason Welch on Counts III, V, VI, and X within the statutory
parameters for those offenses.
       IT IS FURTHER ORDERED that the District Court amend its Judgment to conform
with its oral pronouncement, as set forth above.
       IT IS FURTHER ORDERED that this appeal is DISMISSED WITH PREJUDICE.
       IT IS FURTHER ORDERED that REMITTITUR shall issue IMMEDIATELY
UPON REMAND.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Donald L. Harris.
       Dated this 4th day of October, 2022.



                                                               Chief Justice




                                                     LA      ani/       or




                                                                    Justices

                                              2